Title: [Committees of Correspondence and Commerce, November 1775–January 1776]
From: Adams, John
To: 


      On Wednesday November 29. 1775. (See Journals of Congress for the Year 1775 page 272. and 273.) It was resolved that a Committee of five be appointed for the sole purpose of corresponding with our Friends in Great Britain, Ireland and other parts of the World, and that they lay their Correspondence before Congress when directed. Resolved that Congress will make provision to defray all such Expenses as may arise by carrying on such a Correspondence and for the payment of such Agents as they may send on this Service. The Members chosen Mr. Harrison, Dr. Franklin, Mr. Johnson, Mr. Dickinson and Mr. Jay.
      
      This last provision for an Agent was contrived I presume for Mr. Deane who had been left out of the Delegation by the State, but instead of returning home to Connecticutt, remained in Philadelphia, soliciting an Appointment under the two foregoing Committees, as an Agent of theirs first in the West Indies and then in France. Unfortunately Mr. Deane was not well established at home. The good People of Connecticutt thought him a Man of Talents and Enterprize, but of more Ambition than Principle. He possessed not their Esteem or Confidence. He procured his first Appointment in 1774 to Congress by an Intrigue. Under the pretext of avoiding to committ the Legislature of the State in any Act of Rebellion, he got a Committee of three appointed with some discretionary Powers, under which they undertook to appoint the Members to Congress. Mr. Deane being one of the three was obliged to Vote for himself, to obtain a Majority of the Committee. On the 3 of November 1774 The Representatives indeed chose Mr. Deane among others, to attend Congress the next May. But on the second Thursday of October 1775 The General Assembly of Governor and Company left him out. On the 16. of Jan. 1776 The New Delegates appeared in Congress. See the Journal Vol. 2. page 24 and 25. To the two Secret Committees, that of Commerce and that of Correspondence, Mr. Deane applied, and obtained of them Appointments as their Agent. Dr. Franklin also gave him private Letters one to Dr. Dubourg of Paris a Physician who had translated his Works into French and Mr. Dumas at the Hague, who had seen him in England. With these Credentials, Mr. Deane went first to the West Indies and then to France. The Use he made of his Powers We shall hereafter see. He was a person of a plausible readiness and Volubility with his Tongue and his Pen, much addicted to Ostentation and Expence in Dress and Living but without any deliberate forecast or reflection or solidity of Judgment, or real Information. The manner in which he made Use of his Powers We shall see hereafter. I had hitherto, however, thought well of his Intentions and had acted with him on terms of entire Civility.
      Within a day or two after the Appointment in Congress of the Committee of Correspondence, Mr. Jay came to my Chamber to spend an Evening with me. I was alone, and Mr. Jay opened himself to me, with great frankness. His Object seemed to be, an Apology to me, for my being omitted in the Choice of the two great Secret Com­mittees of Commerce and Correspondence. He said in express terms, “that my Character stood very high with the Members, and he knew there was but one Thing which prevented me from being universally acknowledged to be the first Man in Congress, and that was this, there was a great Division in the House, and two Men had effected it, Samuel Adams and Richard Henry Lee, and as I was known to be very intimate with those two Gentlemen, many others were jealous of me.”.. . My Answer to all this was, that I had thought it very strange, and had imputed it to some secret Intrigue out of Doors, that no Member from Massachusetts had been elected on either of those Committees. That I had no Pretensions to the distinction of the first Man in Congress: and that if I had a clear title to it, I should be very far from assuming it, or wishing for it. It was a Station of too much responsibility and danger in the times and Circumstances in which We lived and were destined to live. That I was a Friend very much Attached to Mr. Lee and Mr. Adams, because I knew them to be able Men and inflexible in the cause of their Country. I could not therefore become cool in my friendship for them, for the sake of any distinctions that Congress could bestow. That I believed that too many commercial Projects and private Speculations were in contemplation by the composition of those Committees: but even those had not contributed so much to it, as the great division in the House on the Subject of Independence and the mode of carrying on the War. Mr. Jay and I however parted good Friends and have continued such without interruption to this day 8 of March 1805. There is a Secret in this Business, that ought to be explained. Mr. Arthur Lee in London, had heard some insinuations against Mr. Jay as a suspicious Character, and had written to his Brother Richard Henry Lee or to Mr. Samuel Adams or both: and although they were groundless and injurious, as I have no doubt, my Friends had communicated them too indiscreetly, and had spoken of Mr. Jay too lightly. Mr. Lee had expressed doubts whether Mr. Jay had composed the Address to the People of Great Britain and ascribed it to his Father in Law Mr. Livingston afterwards Governor of New Jersey. These Things had occasioned some Words, and Animosities which Uniting with the great Questions in Congress, had some disagreable Effects. Mr. Jays great Superiority to Mr. Livingston in the Art of Composition would now be sufficient to decide the question if the latter had not expressly denyed having any share in that Address.
     